DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 5-9, 13-15, 18 are allowed with the examiner’s amendment as follows:
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Marcin (Reg. No. 48,198) on 02/04/2021.
Claims have been amended as follows:
3.	(Canceled)
4.	(Canceled)
11.	(Canceled)
12.	(Canceled)
15.	(Currently Amended) The apparatus of claim [[2]] 1, wherein the management service producer is located in a network slice subnet management function (NSSMF).
16.	(Canceled)
17.	(Canceled)
20.	(Canceled)

REASONS FOR ALLOWANCE
3.	The present invention is directed to collect performance measurements for 5G networks and network slicing when a measurement request is received from a consumer.
		Senarath et al (US 20180132117 A1) discloses to allocate network resources to different network slices and collect performance data of each network slice to report network performance to a customer. The network performance report includes performance data requested by the customer (Fig. 5-6, Par 0099-0105, Par 0116-0130). 
		Dao et al (US 20180262924 A1) discloses to receive network performance data from network elements after requesting the network elements to obtain performance measurement and send the measurement data to the network data analytics function (NWDA) (Fig. 12A-C, Fig. 13, Par 0137-0147).  
The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473